Citation Nr: 1608403	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-41 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to October 30, 2013, and in excess of 20 percent disabling thereafter, for a cervical strain with degenerative arthritis (a neck disability).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1962 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) and an April 2014 rating decision of the VA Regional Office (RO) in Anchorage, Alaska.    

Procedurally, in an October 2013 decision, the Board granted service connection for a neck fracture, based on service aggravation.  In the same October 2013 decision, however, the Board specifically denied service connection for all other cervical spine disabilities, specifically noting diagnoses during the appeal period of degenerative spondylosis, stenosis, degenerative disc disease, and degenerative joint disease.  In a subsequent October 2013 rating decision, the AMC effectuated the grant of service connection for a neck fracture and assigned an initial noncompensable disability rating.  Subsequently in October 2013, the Veteran filed a claim for an increased disability rating for the service-connected neck fracture.  

In an April 2014 rating decision, the RO recharacterized the service-connected neck fracture to include a cervical strain and degenerative arthritis, effectively granting service connection for those conditions.  The April 2014 rating decision also increased the disability rating for a neck disability to 20 percent, effective October 30, 2013.  

In December 2015, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).  Specifically, the Veteran testified during the December 2015 Board hearing that he is unable to work and believes that he should be rated as 100 percent disabling.  See Hearing Transcript pp. 25, 29, 32.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased rating for a neck disability and entitlement to a TDIU.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA records.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist a veteran to attempt to obtain.  
 
In this case, during the December 2015 Board hearing, the Veteran indicated that he was currently receiving treatment at a VA Medical Center.  However, the electronic claims file only contains VA treatment records through September 2014.  As the Veteran has specifically indicated that he has received treatment for his neck disability at a VA medical facility, the acquisition of these VA treatment records may be pertinent to the Veteran's claim, and as such, these records must be obtained prior to adjudication of the claim.  See 38 C.F.R. § 3.159(c); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

In addition, the record reflects that the Veteran's most recent VA examination for his neck disability occurred in April 2014.  The fact that a VA examination is almost two years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran has testified that his neck disability has worsened in severity since the last VA examination.  Specifically, the Veteran testified to neurological manifestations and bowel symptoms that either have increased in severity or were not present during the last VA examination.  In addition, in February 2016, the Veteran filed three new claims as due to his service-connected neck disability (upper and lower extremity radiculopathy, claimed as numbness and tingling, and muscle atrophy) and a fourth claim that also appears to be due to his neck disability (loss of blood flow).  See Hearing Transcript p. 18 ("they believed that this injury to [the Veteran's] neck ... had a connection [to] his stroke because of the restricted blood flow.")  Because of the evidence of possible worsening since the most recent VA examination, a new VA examination is needed to assist in determining the current severity of the service-connected neck disability.  Snuffer, 10 Vet. App. at 400. 

Additionally, in light of the new claims of service connection that the Veteran has initiated, which he contends are due to the service-connected neck disability, the Board finds the adjudication of the current disability rating claim must be deferred.  Specifically, the assignment of a correct disability rating of a spinal disability, requires consideration of any associated neurological manifestation, including bowel or bladder manifestation.  Accordingly, the Board finds the increased disability rating claim to be inextricably intertwined with the pending service connection claims, and it is unclear whether the Veteran's claimed neurological symptoms are manifestations of his neck disability.  As such, adjudication of the increased disability rating must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).

Finally, as indicated above, the issue of entitlement to a TDIU has been raised by the Veteran's testimony during the December 2015 Board hearing.  See Hearing Transcript pp. 25, 29, 32.  The Veteran should be provided VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU.  Moreover, as the Veteran is currently rated for the neck disability and an associated scar, with a combined disability rating of 20 percent, the Veteran does not currently meet the schedular requirements for consideration of entitlement to a TIDU; however, as the Board is remanding the increased rating claim and the Veteran has several pending claims that may affect his combined disability rating, adjudication of claim for a TDIU must be deferred.  See Harris, 1 Vet. App. at 183; Tyrues, 23 Vet. App. at 177.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated VA treatment records of the Veteran, to specifically include VA treatment records dated after September 2014.  

2. The AOJ should provide the Veteran with appropriate notice under the VCAA to substantiate a claim for entitlement to a TDIU.

3. Schedule the Veteran for (an) appropriate VA examination(s) to determine the current nature and severity of the Veteran's neck disability, to include any neurological manifestations, including bowel and bladder manifestations.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

The VA examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination; these determinations should be expressed in terms of any such additional limitation of motion.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.

4. Then, adjudicate the pending service connection claims for upper and lower extremity radiculopathy, loss of blood flow, and muscle atrophy.  

5. After completion of the above and compliance with the requested action has been ensured, readjudicate the claims for an increased disability rating and a TDIU on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


